Filed 11/26/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 183







Morris Tarnavsky, 		Plaintiff and Appellee



v.



Edward Tarnavsky, personally and 

as Trustee of the Mary E. Tarnavsky

Irrevocable Trust, and Janet L. Bishop, 		Defendants and Appellants







No. 20070021







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



David A. Tschider, Tschider & Smith, 418 East Rosser Avenue, Suite 200, Bismarck, N.D. 58501-4046, for plaintiff and appellee.



Edward Tarnavsky (argued), 12951 8th Street Northwest, Grassy Butte, N.D. 58634, and Janet L. Bishop (on brief), 1110 Leicester Road, Elk Grove, Ill. 60007, pro se.

Tarnavsky v. Tarnavsky

No. 20070021



Per Curiam.

[¶1]	Edward Tarnavsky, personally and as trustee of the Mary E. Tarnavsky Irrevokable Trust, and Janet Bishop appeal from a district court order denying their “motion to expunge” under N.D.R.Civ.P. 60(b)(iii) and (iv).  We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (4).

[¶2]	Mary Muehlen Maring, Acting C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Sonja Clapp, D.J.



[¶3]	The Honorable Sonja Clapp, D.J., sitting in place of VandeWalle, C.J., disqualified.